Citation Nr: 1037455	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative disc disease and 
degenerative joint disease.  

2.  Entitlement to service connection for a chronic headache 
disorder.  

3.  Entitlement to service connection for a chronic sleep 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active service from April 1975 to April 1978 and 
from October 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Montgomery, 
Alabama, which denied service connection for a lumbosacral spine 
disorder to include degenerative disc disease and degenerative 
joint disease, headaches, and sleep problems.  In July 2007, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  In March 2009, the Board again remanded the Veteran's 
appeal to the RO for additional action.  


FINDINGS OF FACT

1.  A chronic lumbosacral spine disorder was not manifested 
during active service or for many years thereafter.  The 
Veteran's chronic lumbosacral spine degenerative disc disease and 
degenerative joint disease have not been objectively shown to 
have originated during active service.  

2.  A chronic headache disorder was not manifested during active 
service or at any time thereafter.

3.  A chronic sleep disorder was not manifested during active 
service or for many years thereafter.  The Veteran's dyssomnia 
has not been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  A chronic lumbosacral spine disorder to include degenerative 
disc disease and degenerative joint disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303, 3.307, 3.309 
(2009).  

2.  A chronic headache disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.303 (2009).  

3. A chronic sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In reviewing 
the Veteran's claims of entitlement to service connection, the 
Board observes that the RO issued VCAA notices to the Veteran in 
October 2002 and September 2007which informed her of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective date 
for an initial award of service connection; what actions she 
needed to undertake; and how the VA would assist her in 
developing her claim.  The October 2002 VCAA notice was issued 
prior to the June 2003 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible. The Veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of record. T 
he Board remanded the Veteran's claim to the RO for additional 
action.  The requested action has been completed.  There remains 
no issue as to the substantial completeness of the Veteran's 
claims.  All relevant facts have been developed to the extent 
possible. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009). Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki 
v. Sanders, 556 U.S. ___ (2009).


II.  Lumbosacral Spine

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after December 
31, 1946, and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran's service treatment records convey that she was seen 
for low back complaints.  A May 1977 treatment record notes that 
the Veteran complained of low back pain of one day's duration 
following a two mile run.  An impression of low back strain was 
advanced.  A January 1980 treatment entry states that the Veteran 
complained of low back pain of four days' duration.  She denied 
experiencing any recent trauma.  An assessment of "unknown" was 
advanced.  A February 1980 treatment entry states that the 
Veteran complained of low back pain.  An assessment of "muscle 
sprained" was advanced.  At her October 1983 physical 
examination for service separation, the Veteran's spine and other 
musculoskeletal was reported to be normal.  

In her September 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that she initially 
experienced back problems in 1975.  

A November 2001 VA treatment record states that the Veteran 
complained of low back pain.  She reported that her complaints 
started after a November 2000 fall.  No lumbosacral spine 
disorder was diagnosed at that time.  A January 2002 VA treatment 
record relates that the Veteran complained of low back pain.  
Contemporaneous X-ray studies of the lumbar spine revealed 
findings consistent with degenerative disc disease and 
degenerative joint disease.  Impression of chronic low back pain 
and "discogenic and facet degenerative changes" were advanced.  

At an April 2003 VA examination for compensation purposes, the 
Veteran presented a history low back pain "for a number of 
years."  She clarified that she had initially manifested low 
back pain during active service.  The Veteran was diagnosed with 
lumbosacral spine degenerative disc disease and degenerative 
joint disease.  

In her April 2004 Appeal to the Board (VA Form 9), the Veteran 
advanced that: she initially experienced a chronic low back 
disorder during active service; the disorder was erroneously 
attributed to a gynecological disorder by treating military 
medical personnel; and her chronic lumbosacral spine disorder was 
related to her inservice low back complaints.  

At an October 2008 VA examination for compensation purposes, the 
Veteran complained of chronic low back pain.  She presented a 
history of initially experiencing low back pain during active 
service and reinjuring her back in a 2000 fall.  The Veteran was 
diagnosed with lumbar spine degenerative disc disease.  The 
examiner opined that:

During the service, she did not suffer any 
trauma or accident severe enough to cause 
increase in any possible degenerative disc 
disease (DDD).  There is no evidence at all 
that she had DDD while in service per the 
records.  She had lumbar muscle strain 
only.  After the service, she did not seek 
consistent medical care for her back until 
2000.  There is no documentation of a 
chronic back issue.  She had an accident in 
2000, nonservice-related.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's 
service treatment records reflect that she was treated for low 
back pain. low back strain, and muscle sprain during active 
service.  At her October 1983 physical examination for service 
separation, the Veteran exhibited a normal back and spine.  The 
record is devoid of any documentation of a chronic lumbosacral 
spine disorder until November 2000.  At that time, the Veteran 
complained of chronic low back pain and attributed the onset of 
her low back pain to a post-service fall.  She was subsequently 
diagnosed with chronic lumbosacral spine degenerative disc 
disease and degenerative joint disease.  No competent medical 
professional has identified an etiological relationship between 
the Veteran's chronic lumbosacral spine disabilities and her 
inservice low back pain, strain, and sprain.  Indeed, the 
examiner at the October 2008 VA examination for compensation 
purposes expressly negated the existence of such a relationship.  

The Veteran asserts that her chronic lumbosacral spine disability 
was initially manifested during active service.  Lay assertions 
may serve to support a claim for service connection by 
establishing the occurrence of observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran is clearly competent to state that she initially 
manifested low back pain during active service.  However, the 
Board finds that the VA examiner's opinion is more persuasive 
than the Veteran's written statements on appeal.  The physician's 
conclusions are expressly support by clinical documentation of 
record reflecting that the Veteran sustained no injury or other 
inservice trauma of sufficient severity to cause her current 
lumbosacral spine disability; presented no relevant complaints or 
history for many years after service separation; and was 
initially diagnosed with chronic lumbosacral spine disability 
following a significant post-service fall.  Therefore, the Board 
finds that service connection for a chronic lumbosacral spine 
disorder is not warranted.  


III.  Chronic headache disorder

The Veteran's service treatment records convey that she was seen 
for headaches.  A March 1976 treatment entry states that the 
Veteran sustained a blow to the head.  She did not complain of 
associated headaches.  A contemporaneous physical evaluation was 
reported to be within normal limits.  An April 1977 treatment 
record states that the Veteran complained of a severe throbbing 
bitemporal headaches and vertigo.  She reported that she 
experienced such headaches only in the spring.  An impression of 
tension headaches [versus] allergy" was advanced.  Clinical 
documentation dated in July 1977 and August 1977 relates that the 
Veteran again complained of a constant throbbing bitemporal 
headache.  Impressions of a tension headache were advanced.  The 
Veteran was prescribed glasses.  A January 1981 treatment entry 
states that the Veteran complained of a left sided headache.  The 
report of the Veteran's October 1983 physical examination for 
service separation does not note that the Veteran had a chronic 
headache disorder.  

In her September 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that she initially 
experienced headaches in 1976.  

At the April 2003 VA examination for compensation purposes, the 
Veteran complained of chronic headaches.  The examiner noted that 
the Veteran did not report any migraine symptoms.  The Veteran 
was diagnosed with cervical spine degenerative disc disease with 
neck pain, headaches, and left arm radiculopathy.  

In her April 2004 Appeal to the Board (VA Form 9), the Veteran 
advanced that she experienced chronic headaches during active 
service and was treated for head trauma during active service.  
She stated that her headaches were attributed to eye strain.  

At the October 2008 VA examination for compensation purposes, the 
Veteran complained of chronic headaches.  She reported that she 
had initially experienced chronic headaches after being "hit 
with a weapon during weapon cleaning" and continued to have 
intermittent headaches during the 1980's and 1990's.  The Veteran 
was diagnosed with tension headaches.  The examiner observed 
that:

She has intermittent tension headaches.  
Based on the severity, the frequency, and 
the lack of use of chronic medications, I 
do not consider this a chronic headache 
disorder.  She has no specific head injury 
documented which is severe enough to 
warrant a link to service for these 
headaches.  She is currently not on any 
[prescription] on a chronic basis for these 
headaches.  

The Veteran was seen for headaches during and after active 
service.  However, the Veteran has not been diagnosed with a 
chronic headache disorder.  Examining VA physicians have 
diagnosed the Veteran with intermittent tension headaches.  The 
report of the September 2008 VA examination for compensation 
purposes expressly concludes that the Veteran did not have a 
chronic headache disorder and her tension headaches were not 
attributable to active service.  

The Veteran asserts that a chronic headache disorder was 
initially manifested secondary to her inservice head trauma.  The 
Board acknowledges that the Veteran sustained an inservice head 
injury.  No competent medical professional has diagnosed the 
Veteran with a chronic headache disorder to such trauma or 
otherwise attributed the Veteran's headaches to active service.  
The Veteran is clearly competent to state that she experienced 
headaches during and following active service.  However, the 
Board finds that the VA examiners' findings that the Veteran does 
not currently have a chronic headache disorder to be more 
persuasive as they are based upon the absence of objective 
evidence consistent with the onset of a chronic headache disorder 
such as migraine symptoms and the lack of clinical treatment for 
headaches.  Given such findings, the Board concludes that service 
connection for a chronic headache disorder is not warranted.  


IV.  Chronic Sleep disorder

The Veteran's service treatment records reflect that she 
complained of impaired sleep.  A December 1976 treatment entry 
conveys that the Veteran complained of a lack of sleep.  An 
impression of "questionable insomnia" was advanced.  A January 
1977 treatment entry states that the Veteran had insomnia for 
"no apparent reason."  A  March 1977 treatment entry conveys 
that the Veteran reported that she had been having trouble 
sleeping for the past five to six months.  

In her September 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that she initially 
experienced sleep problems in 1976.  

At the April 2003 VA examination for compensation purposes, the 
Veteran complained of chronic insomnia.  She reported that she 
had initially experienced insomnia and depression since she was 
in the military.  She was diagnosed with "longstanding 
insomnia."  

In her April 2004 Appeal to the Board (VA Form 9), the Veteran 
related that she had been prescribed Valium for her insomnia 
during active service.  

At the October 2008 VA examination for compensation purposes, the 
Veteran complained of chronic nightmares about snakes and 
insomnia since active service.  She reported that she experienced 
impaired sleep since confronting a snake in her tent during 
active service.  The Veteran was diagnosed with 
not otherwise specified dyssomnia.  The examiner opined that:
Veteran reported that her sleep problems 
began as a result of seeing a snake in her 
tent while in the service, but it appears 
unlikely that her currently reported sleep 
problems are explicitly due to this 
incident.  Veteran has a history of 
numerous psychosocial stressors including 
divorce, significant relational conflicts 
with boyfriends, alcohol abuse, legal 
history, cocaine abuse, and possible 
depressive episodes that are more likely to 
have contributed to sleep disruption.  

The Veteran reported experiencing insomnia during and following 
active service.  She has been diagnosed with dyssomnia secondary 
to post-service psychosocial stressors and possible depressive 
episodes.  The examiner at the September 2008 VA examination 
opined that the Veteran's dyssomnia was not related to active 
service.  

The Veteran asserts that service connection for a chronic sleep 
disorder is warranted as she experienced chronic insomnia after 
encountering a snake in her tent during active service.  She is 
clearly competent to state that she initially experienced chronic 
insomnia during active service.  However, the Board finds that 
the VA examiner's opinion to be more persuasive given both the 
absence of a diagnosed chronic sleep disorder for many years 
following service separation and the examiner's identification of 
other more probable causes of the Veteran's impaired sleep.  
Therefore, the Board finds that service connection for a chronic 
sleep disorder is not warranted.  


ORDER

Service connection for a chronic lumbosacral spine disorder to 
include degenerative disc disease and degenerative joint disease 
is denied.  

Service connection for a chronic headache disorder is denied.  
Service connection for a chronic sleep disorder is denied.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


